DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to Amendments and Remarks filed on 26 October 2021 as a response to the Non-Final Office Action issued 9 July 2021.  Amendments to claims 1, 2, 4-16, and 18-20 are acknowledged and have been carefully considered.  Claims 3 and 17 are cancelled.  Claims 1, 2, 4-16, and 18-20 are pending and considered below.

Claim Objections
Applicant’s arguments and amendments, see Remarks/Amendments, filed 29 October 2021, with respect to the Objection to Claims 1, 8, and 15 have been fully considered and are persuasive.  The Objection to Claims 1, 8, and 15 has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 29 October 2021, with respect to the rejection of Claims 1, 2, 4-16, and 18-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of Claims 1, 2, 4-16, and 18-20 under 35 USC 103 has been withdrawn. 

Reasons for Allowance
Claims 1, 2, 4-16, and 18-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Thakur et al. (20120259882) in view of Prince et al. (20110283359) discloses a computer implemented method and electronic device comprising: 
As per Claims 1, 8, and 15:
receiving from a search engine crawler a request for the variable page element, wherein the search engine crawler is indexing web pages of the host web server; 
redirecting the request from the search engine crawler to an asset proxy server associated with the asset server based on the unique identification of the variable page element; and 

However, the combination of Thakur in view of Prince does not teach at least: 
	As per Claims 1 and 15:
presenting, by a host web server, a web page containing code representing a variable page element, the variable page element includes content that is non-static and is dynamically modified by an asset server external to the host web server, wherein the web page includes a unique identification of the variable page element that points to a reference of the variable page element, wherein the unique identification includes any of a location, user attributes, or content of the variable page element; 
satisfying the request from the search engine crawler by the asset proxy server providing the content of the variable page element such that the search engine crawler indexes the web page and the variable page element as if the content of the variable page element is static.

	As per Claim 8:
	determining whether the request for the variable page element from the search engine crawler can be satisfied locally by indexing each of the web pages of the host web server as opposed to via redirecting the request to the asset server; and 
in response to affirmatively determining that the request can be satisfied locally, instructing the web server to provide content of the variable page element locally

Moreover, the missing claimed elements from the combination of Thakur in view of Prince are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of the combination of Thakur in view of Prince because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for presenting, by a host web server, a web page containing code representing a variable page element, the variable page element includes content that is non-static and is dynamically modified by an asset server external to the host web server, wherein the web page includes a unique identification of the variable page element that points to a reference of the variable page element, wherein the unique identification includes any of a location, user attributes, or content of the variable page element determining whether the request for the variable page element from the search engine crawler can be satisfied locally by indexing each of the web pages of the host web server as opposed to via redirecting the request to the asset server; and in response to affirmatively determining that the request can be satisfied locally, instructing the web server to provide content of the variable page element locally.  

	The Examiner has identified the following related inventions:
Wilson (20080140626) discloses the indexing and converting of hosted dynamic web pages to static web pages and modifying the contents of the indexed web pages so they rank higher within search engines, however Wilson does not disclose the indexing of variable page individual elements by a web crawler as if the contents of the variable page element is static. (see at least paras. [44]-[60]) 
	Kwon et al. (20090119329) discloses the crawling of websites including the identification of dynamic elements on websites and the storage of the dynamic elements to static website information databases, including the periodic updating of the dynamic to static linkages in response to search engine search events however Kwon does not disclose the indexing of variable page individual elements by a web crawler as if the elements are static as the instant invention does.  (see at least paras. [42]-[49])
Adar et al. (20090327914) discloses the determination, by a web crawler, of the relative amounts of dynamic versus static content contained in a website and visitation patterns associated with the types and presentations of content, however Adar does not disclose the indexing of variable page individual elements by a web crawler as if the contents of the variable page element is static. (see at least paras. [30], [34], [35], [113]-[120], Fig. 5C).

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682